Title: To Thomas Jefferson from Samuel Huntington, enclosing a Table of Continental Requisitions of Food, 9 November 1780
From: Huntington, Samuel
To: Jefferson, Thomas


 

Sir
In Congress Novr. 9th 1780.

Fully convinced of our inability to obtain the grand object of the fœderal Union without the vigorous exertions of the several States  we have thought it our duty to make the requisitions contained in the enclosed resolutions; and we wish our constituents to be impressed with the necessity of a speedy and punctual compliance. For although by the blessing of providence we have been conducted thus far in a War with a powerful and enraged Enemy, yet the events of the present year have not enabled us to speak the language of triumph. This indeed may be attributed to a variety of causes, but we cannot refrain from observing that the unpunctuality of the States in their supplies of Men, Money and provisions is not one of the least.
It is unnecessary to point out the public wants and distresses. They are too well known, too generally felt. Hitherto the war has been carried on principally by emissions of paper Money. This being depreciated and Congress having in Compliance with the general inclination and voice of their Constituents, resolved to stop farther Emissions, we are compelled to call upon the States for taxes and specific supplies.
An opinion seems to prevail that foreign Loans can be obtained, and we perceive with regret that some are disposed to place too great reliance on this resourse. Duty compels us to be explicit with our Constituents on a subject of such interesting importance. Every effort has been made for the purpose of procuring Loans; but without sufficient success to justify a relaxation of our own most vigorous exertions.
It is to be observed that a powerful armed Neutrality appears to be formed in Europe determined to support the freedom of Commerce. Should overtures of peace be the result of a Convention of the neutral powers, is it not our interest, is it not our indispensible duty to be prepared for such an event? Our object is of the greatest magnitude, the security, freedom and Independence of the United States: and experience evinces that no Nation can promise itself a safe and honourable peace which is not in condition to maintain a War with vigour. We are confident there is no want of ability in the States to do this. Can arguments then be necessary to call forth every internal resourse which may contribute to put a happy period to the War? Is it not high time to expel from our Country an Enemy whose progress is marked with blood and desolation and whose successes inspire them only with redoubled vengeance?
The estimates may appear large but we conceive them to be absolutely necessary. To the utmost of our power we have endeavoured to correct abuses in the public expenditures. We have called for the aid of the respective Executives. Again we recommend this



essential object to their attention. Nothing on our part shall be wanting which may contribute to promote the strictest Oeconomy in dispensing the supplies now required.
We have only to add our earnest desire that no time may be lost, and should the Legislature of your State not be in Session on the receipt of this Letter that it may be immediately convened.
By order and on behalf of The United States in Congress Assembled,

 Sam. Huntington President

 

    Enclosure 
 



  
  



Continental Requisitions of Food, 4 November 1780
  
  
   
   Barr. beef.240 ℔ @17½ D. pr. barl.
   Hundredwt.@ 5½ D. pr. C.
   Hundredwt.@ 8.D. pr. C.
   galls. W.India rum.
   bush. salt.
   bar. pork220. ℔. 22 D.
   barr. flour224. ℔
   Dollars
  
  
   New Hampshire
   2,500
   6,000
   2,000 
   20,124
   
   
   
   47,623 
  
  
   Massachusets
   16,000
   29,250
   9,750 
   74,576
   13,000
   2,000
   
   273,831⅔
  
  
   Rhode island
   900
   1,500
   500 
   20,000
   
   83.
   
   23,797⅔
  
  
   Connecticut
   15,000
   18,750
   6,250 
   25,000
   813
   3,500
   
   202,399⅓
  
  
   New York
   2,800
   1,320
   441½
   
   
   1,500
   16,000
   89,295 
  
  
   New Jersey
   3,000
   4,000
   1,333 
   
   996
   4,000
   12,000
   107,152 
  
  
   Pennsylvania
   3,000
   1,500
   500 
   50,000
   13,028
   2,000
   55,000
   27,383⅓
  
  
   Delaware
   
   
   
   2,000
   500
   800
   3,471
   20,240⅔
  
  
   Maryland
   4,800
   9,000
   3,000 
   17,007
   4,000
   5,500
   20,000
   188,111 
  
  
   Virginia
   9,000
   23,670
   7,890 
   70,292
   6,673
   10,617
   7,529
   297,645 
  
  
   N. Carolina
   3,000
   7,500
   2,500 
   24,000
   991
   5,000
   6,000
   119,060 
  
  
   Total
   
   
   
   
   
   
   
   
  
  
   Virginia to deliver
   
   
   
   
   
   
   
   
  
  
     Jan. 1. 1780.
   9,000
   
   
   11,000
   1,000
   10,617
   2,500
   
  
  
     Mar. 1.
   
   
   
   5,500
   500
   
   1,250
   
  
  
     May. 1.
   
   
   
   11,000
   1,000
   
   2,500
   74,411¼
  
  
     July 15.
   
   
   
   42,792
   4,173
   
   1,279
   
  
  
     Aug. 1.
   
   
   
   
   
   
   
   74,411¼
  
  
     Nov. 1.
   
   
   
   
   
   
   
   74,411¼
  
  
     Feb. 1.
   
   
   
   
   
   
   
   74,411¼
  
 
 
